United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-1769
                                 ___________

Christopher Kluding,                     *
                                         *
                    Appellant,           *
                                         *
       v.                                *
                                         *
Marvin D. Morrison, Warden;              *
G. Jackson, Correctional Officer;        * Appeal from the United States
Doe, one unknown named Lieutenant * District Court for the Eastern
of Operations; Ward Lieutenant;          * District of Arkansas.
Captain M. D. Smith; D. Jackson,         *
Correctional Counselor; Gary Bryant, *         [UNPUBLISHED]
Unit Manager; A. Wilburn, Case           *
Manager; J. C. Jenkins, D.H.O.; D.       *
Vansandt, E.M.T.; Dr. Weaver;            *
J. Prince, C.D.; Paul Celestin, H.S.A.; *
Ronald G. Thompson, Regional             *
Director; P. Zanarilla, Paralegal;       *
Harrell Watts, Administrator; United     *
States Bureau of Prisons,                *
                                         *
                    Appellees.           *
                                    ___________

                           Submitted: June 24, 2002

                                Filed: July 1, 2002
                                 ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.

      Federal inmate Christopher Kluding appeals the district court's pre-service
dismissal of his civil action for failure to state a claim. Having carefully reviewed the
record, we conclude dismissal was proper. Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-